I concur in the general conclusion that Van Valkenburgh's vendor's lien is superior to both the claims growing out of the receivership and those of the chattel mortgage holders, and consequently in the disposition made of the case; but am not prepared to acquiesce in all the reasoning of the court, nor in all the expressions of individual views contained in the opinion.
It may be that upon rehearing I shall feel called upon to go further into the matter, but for the present, the record being already quite long, I shall refrain from extending it.